DETAILED ACTION

Claim Objections

Claim 38 is objected to because of the following informalities:  “wherein the section is connected with an object” is unclear, since the object is already recited in the preamble.  It will be construed to read “the object”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinchen et al. (US 7,188,774).
In respect to claims 38-41, 47-49, and 52, Pinchen et al. disclose a set comprising a plurality of object markings (Fig. 7), wherein each of the object markings comprise: at least one section (e.g. label) removed from a material piece of basic material (Fig. 4), the basic material may include two or more markings which are periodic and offset, thereby creating unique periodic mismatches between a set run of the two markings (Col. 3, 51-63); the basic material may be a hologram, and thus optically dependent on viewing angle (Col. 13, 52-56).  The variance between the two markings may be infinite, but this is optional, and thus the overall markings pattern may repeat at some large interval, and thus be “periodically recurring” (Col. 3, 61-63) [Alternatively, the basic material has a periodically recurring pattern, which is either the first or second period markings]. The period of the patterns (combination of first and second markings) must be larger than the dimensions of the sectional piece, in order to ensure uniqueness (at least alone a run of labels). 
In respect to the amended subject matter, and new claims 53 and 54, the subject matter is impossible to ascertain for the reasons stated above, however, Pinchen et al. disclose a “set” comprising “a collection of sections” (at least two of a pattern of security features) , wherein through is a periodically recurring first and/or second marking pattern (see above).  The collection of sections (set) can be construed to be a sequential plurality of sections (lables) to repeat at least one of the patterns along that interval.  Thus, with this set, it would be sufficiently large to make the pattern recognizable. 
In respect to the amended subject matter of claim 38, Pinchen et al. do not disclose “wherein the section is connected with an object in a variably determined arrangement or a random arrangement, however this is intended use.  The claim is drawn to set a marking for optical authentically of an assigned object.  No object is positively recited.  In respect to claim 52, “stochastic processes the position of the section varies with the object marking”, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Pinchen et al. disclose object markings in the form of unique sections (labels), which are capable of having been manufactured in the methods disclosed i.e. the period(s) of the first and second marking patterns could have been determined randomly, resulting in the same resultant structure.
In respect to claims 42 and 43, Pinchen et al. inherently disclose many security features which 
are within the resolving power of the human eye or camera (Col. 13, 52-56).
In respect to claims 44, 45, and 50, Pinchen et al. do not disclose the claimed particular details of the selection of the object markings from the basic material, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
In respect to claim 46 and 51, Pinchen et al. disclose that the markings may be printed on the basic material (carrier material), which is known to be a “temporarily liquid”.

Response to Arguments

Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive.
The applicant argues that the newly amended recitations of independent claims 38 and 52 are not anticipated or taught by Pinchen et al. and without ceding this argument, the claim amendments are drawn to an intended use of the set/object matrkings or product-by-process of the set-object markings, neither providing a structural differentiation from Pinchen et al. (see rejection above).
The 35 USC 112 rejection has been obviated by amendment.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637